Citation Nr: 1313195	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  07-17 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the left hand.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for a bladder disorder.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for residuals of a cold injury to the ears.  

7.  Entitlement to service connection for bilateral arthritis of the hands.

8.  Entitlement to service connection for a left eye disorder.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for a low back disorder.

11.  Entitlement to service connection for a heart disorder.

12.  Entitlement to service connection for duodinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from June 1943 to December 1945. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from August 2006 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  The Veteran appealed those decisions and the case was referred to the Board for appellate review.  

The Veteran subsequently testified at a hearing before a Veterans Law Judge in January 2009.  That Veterans Law Judge has since retired.  The Veteran was offered an additional opportunity to testify at another hearing, but declined to do so. 

The Veteran's appeal was previously before the Board in May 2009, September 2010 and July 2012.  On each occasion the issues currently on appeal were remanded for further development.  The Board notes that the requested development has been completed to the extent possible and that no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral arthritis of the hands, a left eye disorder, hypertension, a low back disorder, a heart disorder and duodenitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran does not have erectile dysfunction that began during service or has been shown to be causally or etiologically related to service.  

2.  The Veteran does not have a kidney disorder that began during service or has been shown to be causally or etiologically related to service.  

3.  The Veteran does not have a bladder disorder that began during service or has been shown to be causally or etiologically related to service.  

4.  The Veteran does not have asthma that began during service or has been shown to be causally or etiologically related to service.  

5.  The Veteran does not have residuals of a cold injury to the ears that began during service or have been shown to be causally or etiologically related to service.  

6.  The Veteran does not have a skin disorder of the left hand other than what has already been service connected as a residual of frostbite to the left hand.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

2.  The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

3. The criteria for service connection for a bladder disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

4.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

5.  The criteria for service connection for residuals of a cold injury to the ears have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

6.  The criteria for service connection for a skin condition other than what has already been service connected as a residual of frostbite to the left hand have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 4.14 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to service connection for a skin disorder, erectile dysfunction, a kidney disorder, a bladder disorder, asthma and residuals of a cold injury to the ears.  In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317 (Fed. Cir. 2005).  

In this case, some of the claimed conditions at issue are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a).  For those conditions, 38 C.F.R. § 3.309(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection may also be granted on a presumptive basis where a veteran served ninety days or more of active service, and certain chronic disease, such as arthritis, become manifest to a degree of 10 percent of more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The Veteran filed a claim in March 2006 asserting entitlement to service connection for erectile dysfunction, a kidney disorder, a bladder disorder, asthma and a skin disorder.  In an August 2006 rating decision the RO denied entitlement to service connection for those conditions.  The Veteran submitted a Notice of Disagreement (NOD) in September 2006.  The RO issued a Statement of the Case (SOC) in May 2007 and the Veteran filed a Substantive Appeal (VA Form 9) in June 2007, perfecting his appeal on those issues.  

In the interim, in August 2006, the Veteran had filed another claim asserting entitlement to service connection for residuals of a cold injury to the ears.  The RO denied that claim in a July 2007 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in August 2007.  The RO issued a Statement of the Case (SOC) in May 2008 and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  

The Veteran's claim first came before the Board in May 2009, at which time it was remanded for additional development.  The claim came before the Board again in September 2010 and July 2012, and was remanded both times.  The requested development has now been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, those issues are properly before the Board for appellate review.  

The relevant evidence of record includes service treatment records, post-service private treatment records, VA outpatient treatment records, VA examination reports and both written and oral statements from the Veteran. 

Service treatment records are entirely negative for any findings or diagnoses related to erectile dysfunction, a kidney disorder, a bladder disorder, asthma or residuals of a cold injury to the ears.  Moreover, the Veteran's December 1945 separation examination indicates entirely normal findings.  

Private treatment records from October 2002 indicate that the Veteran denied having any genitourinary complaints.  The Veteran also denied any cough or dyspnea.  Physical examination revealed that the Veteran's ears were normal, that his lungs were clear to auscultation and percussion and that genitalia was normal.  

In his March 2006 claim the Veteran indicated that he has erectile dysfunction, a kidney disorder, a bladder disorder and asthma.  He attributed his claimed erectile dysfunction and kidney disorder to medication for his heart condition, stating that they began in 2003 and 2004.  He attributed his claimed bladder dysfunction and asthma to cold exposure in service.  In a September 2006 written statement the Veteran asserted that he had erectile dysfunction that was due to stress during World War II.  He said that he had a kidney condition that was treated in service, that he has a bladder condition that is due to stress, cold and improper medical care in service and that he has asthma that is due to weather conditions in service.  In his June 2007 Substantive Appeal (VA Form 9) the Veteran reported that he has erectile dysfunction that is due to chemical exposure in service.  He also stated that he has a kidney condition from drinking bad water in service and asthma and a bladder disorder from wet and cold conditions in service.  

VA treatment records from October 2006 indicate that the Veteran complained of nocturia and was told that it was related to his enlarged prostate.  Physical examination at this time revealed normal findings related to the lungs and genitourinary region.  Subsequent treatment records do not show any treatment or diagnoses related to a kidney disorder, bladder disorder, respiratory disorder, erectile dysfunction or residuals of a cold injury to the ears. 

In January 2009 the Veteran testified at a hearing before a Veterans Law Judge.  During his Board hearing the Veteran reported that he has a kidney disorder that gradually came on after service.  He stated that he could not think of anything in service that would have caused any kidney condition, making similar statements with regard to his bladder.  The Veteran indicated that he was recently treated for either bronchitis or pneumonia, stating that he thought this was due to cold weather he was exposed to in service.  Finally, the Veteran reported being told by his doctor that erectile dysfunction can be caused by age.  The Veteran stated that his kidney and bladder condition were actually incontinence, but that he did not remember having any of those symptoms in service.  He asserted that living in primitive conditions in service may have resulted in the claimed disorders.  

Private treatment records from November 2010 indicate that the Veteran was treated for probable rhinitis with a cough.  There were no findings of asthma or any other respiratory disorder.  

In January 2011 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran reported being exposed to extremely cold conditions in service.  No cold injury residuals related to the Veteran's ears were noted on physical examination.  The Veteran denied having any kidney or bladder problems and also denied having erectile dysfunction.  The examiner noted that the Veteran did have a history of benign prostatic hypertrophy, which is expected at age 86.  The examiner observed that the Veteran had seven children, with the first being born five years after his release from service.  The examiner also noted that there was no evidence in the Veteran's claims file of erectile dysfunction, a bladder condition or a kidney condition.  The Veteran also denied a history of asthma, and the examiner noted that there was no diagnosis or treatment for asthma in the claims file.  The examiner stated that he could not relate any erectile dysfunction, asthma, kidney problems or bladder problems because there was no indication that the Veteran had any such problems based on currently available information.  

In August 2012, the Veteran was afforded an additional VA examination in support of his claim.  At this time, the examiner noted that the Veteran denied cold injury to his ears and that there was no evidence of ear frostbite.  The examiner also observed that the Veteran denied having kidney or bladder problems or erectile dysfunction and that there was no evidence of any such diagnoses in the Veteran's primary care medical problem list.  The Veteran did report having urinary urgency, but only if he drinks a lot of water.  The examiner noted that any urinary leakage was due to benign prostatic hypertrophy, which was normal for the Veteran's age.  The Veteran also denied a history of asthma, and the examiner noted that there was no diagnosis of asthma listed in the Veteran's claims file and that his pulmonary function testing from 2011 was unremarkable.  The Veteran did reporting having had pneumonia about a year earlier and that he was treated with antibiotics.  

In a February 2013 statement the Veteran reiterated his previous assertions regarding the claim disorders.  He stated that the examiner who conducted the January 2011 and August 2012 examinations was biased against him because of his age.  

After a thorough review of the entirety of the evidence of record, the Board finds that service connection is not warranted for erectile dysfunction, a kidney disorder, a bladder disorder, asthma or residuals of a cold injury to the ears.  

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

The Veteran's claims regarding entitlement to service connection for erectile dysfunction, a kidney disorder, a bladder disorder, asthma and residuals of a cold injury to the ears fail with respect to the first element, the requirement for a current disability.  In this regard, the Board notes that the medical evidence of record does not demonstrate that the Veteran actually has any of the claimed conditions.  Specifically, the Board notes that the VA examiner who conducted the January 2011 and August 2012 examinations observed that the Veteran denied having any of those conditions.  In addition, with regard to the Veteran's reported history of urinary urgency or leakage, the VA examiner found that it was due to benign prostatic hypertrophy, a normal finding for an individual of the Veteran's age.  

Moreover, the Veteran himself has not clearly asserted the existence of any of the claimed disorders other than asserting that they were manifested during service and at various times since then.  His vague assertions are outweighed by post-service medical records, including the January 2011 and August 2012 VA examination reports, which indicate that the Veteran does not have the claimed conditions.  Even according the Veteran's assertions some probative value, they are outweighed by the objective medical evidence indicating that he does not any of the claimed disorders mentioned above.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of the disabilities claimed and a relationship between those disabilities and his periods of service.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that the Veteran actually has the claimed conditions.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for erectile dysfunction, a kidney disorder, a bladder disorder, asthma and residuals of a cold injury to the ears.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.

In contrast, the evidence does show that the Veteran has a skin disorder of the left hand which either began in or is otherwise related to his period of active service.  During his January 2009 hearing before a Veterans Law Judge, the Veteran reported that he has a skin disorder on his left hand and left foot that has continued since service.  During a January 2011 VA examination the examiner observed mild thickening and light black discoloration of about 20 percent of the left thumbnail.  No other skin findings were observed on examination.  This was diagnosed as onychomycosis of the left thumb, and the examiner stated that this was related to cold sensitivity.  During the August 2012 VA examination the examiner noted that the Veteran had onychomycosis of the left thumbnail, but that there was no other skin disorder shown on examination.  

While this condition has been shown to exist and be related to service, the Board notes that service connection has already been granted for frostbite residuals of the left hand.  The rating assigned for this condition has clearly included skin conditions affecting that extremity.  Accordingly, an additional compensable rating may not be assigned and service connection for that same condition is denied.  In this regard, the Board notes that the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such as result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  

Duty to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in March 2006, August 2006, May 2007, July 2007, March 2008, July 2009, September 2010, January 2011 and August 2012.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded VA examinations on the issues under review during the course of his appeal.  The report from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  



ORDER

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for a kidney disorder is denied.

Entitlement to service connection for a bladder disorder is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for residuals of a cold injury to the ears is denied.

Entitlement to service connection for a skin disorder other than what has already been service connected as a residual of frostbite to the left hand, is denied.


REMAND

The Veteran has also claimed entitlement to service connection for bilateral arthritis of the hands, a left eye disorder, hypertension, a low back disorder, a heart disorder and duodinitis.  For each of those issues the Board finds that further development is required.  Unfortunately, this requires that those issues once again be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.  

The Board observes that the Veteran has been afforded two separate VA examinations in support of his claims of entitlement to service connection.  Unfortunately, the medical reports from those examinations do not adequately address those claims and an additional examination is required.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The January 2011 and August 2012 VA examination reports are inadequate because they do not reference any supporting rationale for the opinions that the claimed conditions did not begin in service and are not otherwise related to service.  
In so finding, the Board notes that the absence of documented treatment is service is not fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  In rendering the new opinions, the examiner should consider the Veteran's statements regarding the occurrence of the disabilities, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the service medical records to provide a negative opinion).  VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran for a comprehensive VA examination to determine the etiology of the Veteran's bilateral arthritis of the hands, a left eye disorder, hypertension, a low back disorder, a heart disorder and duodinitis.  Any and all indicated evaluations, studies, and tests should be accomplished.  The examiner must review the claims file and must note that review in his or her report.  

Following thorough evaluations, the examiner are asked to state, for each condition at issue, the precise nature of any such disorders.  

For each disorder diagnosed, the examiner must provide an opinion as to whether that disorder at least as likely as not (a 50 percent probability or greater) began during service or is otherwise related to any incident or event that occurred in service.  

With regard to the claim for arthritis of the hands the examiner is to provide an opinion as to whether any such identified condition was caused or aggravated by the Veteran's service-connected residuals of a cold injury to the hands.  

With regard to any identified arthritis, hypertension or heart disorder, the examiner should state whether it is at least as likely as not that any such disorder was manifest within one year of December 1945. 

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  When the requested development has been completed the case should again be reviewed by the RO/AMC, and the RO/AMC should make sure that all records considered by the examiner are associated with the claims file or electronic (virtual) record available for appellate review.  The RO/AMC should readjudicate the claim, to include consideration of any additional evidence submitted or available and consideration of the inextricably intertwined claims.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


